Citation Nr: 1733078	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-20 652	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran requested a hearing with respect to his appeal in his September 2011 notice of disagreement.  In an October 2012 statement, however, his representative indicated that a VA examination would satisfy the hearing request.  The hearing request is deemed withdrawn.  Cf. 38 C.F.R. § 20.704(e) (2016).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and a joint disability are reasonably raised by the record in a September 2010 substantive appeal (VA Form 9).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms on which to file such claims.  38 C.F.R. § 19.9(b) (2016).  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (codified at 38 C.F.R. §§ 19.23 -19.24) (requiring that claims and notices of disagreement be filed on standard forms).

FINDING OF FACT

The Veteran's tinnitus had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is a chronic disease). 

The Veteran has current bilateral tinnitus.  August 2011 and May 2013 examination reports have confirmed the Veteran's complaints of bilateral tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Review of the Veteran's service treatment records (STRs) reveals no evidence showing that he complained of, sought treatment for, or was diagnosed with tinnitus during service.  Review of his service personnel records reveals, however, that he served as an aircraft mechanic during service, and he has credibly reported being exposed to hazardous military noise, including jet engines, high squealing sounds of hydraulics, and F-4 and E-2 aircraft noises while working on flight decks and at the ends of runways.  While he reported that he was provided with and regularly used hearing protection, he credibly described an incident where he was on the flight deck during a no fly time without earplugs when two planes geared up to take off.  He reported feeling like he was hit with a sledgehammer and that he could not get off of the deck fast enough.  He additionally credibly reported during a September 2009 private audiological evaluation that there were instances where he was on the flying bridge and catwalk without hearing protection, and that he was resultantly exposed to significant noise.  He maintained that there were several instances where his ears were ringing afterwards.  

The Veteran has been afforded multiple VA audiological examinations.  A May 2008 VA examination report indicated that he did not mention having tinnitus.  The focus of the examination, however, was a bilateral hearing loss claim, and it does not appear that the Veteran was specifically asked about tinnitus.  

In the report of the August 2011 VA examination, the examiner checked a box indicating that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  The examiner, however, did not provide any explanation for selecting this option, or otherwise provide a clear etiology opinion for the Veteran's tinnitus.  As such the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Veteran credibly reported during his May 2013 VA examination that he has had ringing in both ears since service.  The examiner, however, gave the opinion that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma during service.  The examiner reasoned that there was no evidence of complaints of tinnitus during service, and that audiograms performed during service did not show hearing loss bilaterally or a threshold shift in the Veteran's hearing.  Notably, however, while the Veteran's STRs contain a September 1970 audiogram showing some decreased in hearing acuity as compared to his August 1968 enlistment examination, there are no additional audiometric testing results from the Veteran's period of active service.  Most notably, his December 1972 separation examination report does not contain audiometric testing results.  As such, the examiner has, at least in part, relied on an inaccurate factual premise, where evidence at the Veteran's time of separation was insufficient to show whether he had hearing loss at that time or had experienced a threshold shift in his hearing acuity.  See Nieves-Rodriguez, 22 Vet. App. at 301 (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

Neither VA opinion has adequately addressed the Veteran's competent and credible testimony of being exposed to hazardous military noise and acoustic trauma during service and of suffering from tinnitus during service that has continued since. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this regard, the Veteran's competent and credible reports are consistent with the circumstances of his service and provide significant evidence of incurrence of tinnitus during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, based on the Veteran's competent and credible report of bilateral tinnitus continuing since service, the Board finds that sufficient nexus has been established between his current tinnitus and his in-service acoustic trauma and hazardous noise exposure.  See Holton, 557 F.3d 1362.

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for tinnitus, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


